The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims
 	Applicant's submittal of claims 1-13 in the “Claims” filed on 05/19/2022 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-13 pending for prosecution. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

1.	Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding Claim 13, the instant claim recites limitations in view of the parent device claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the first semiconductor material and the second semiconductor material are a same material” (Claim 13; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the first semiconductor material and the second semiconductor material are a same material” (Claim 13) lacks proper antecedent basis. There is no recitation of a first semiconductor material or a second semiconductor material in either claim 13 or claim 1. Therefore, the limitation of “wherein the first semiconductor material and the second semiconductor material are a same material” (Claim 13) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-2, 5-6, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Megahed et al. (US 20020172025 A1; hereinafter Megahed).
Regarding claim 1, Megahed teaches a method of manufacturing a microelectronic assembly (see the entire document, specifically Fig. 1+; [0028+], and as cited below), comprising: 
forming a conductive pathway (128 from {128, 130}; Fig. 5 in view Fig. 1; see [0049-0052, 0031-0034]) in a thermal layer (120; see [0034]; where substrate 120 comprises of thermally conductive vias 126, 128,130; therefore, it is construed that substrate 120 is a thermal layer), wherein the thermal layer (120; see [0034,]; where substrate 120 comprises of thermally conductive vias 126, 128,130; therefore, it is construed that substrate 120 is a thermal layer) comprises a first material (see [0033]); and 
attaching a die (110; Fig. 5 in view Fig. 1; see [0055, 0030-0032]; semiconductor die) to the thermal layer (120; see [0034,]; where substrate 120 comprises of thermally conductive vias 126, 128,130; therefore, it is construed that substrate 120 is a thermal layer), wherein the die comprises a second material (110; Fig. 5 in view Fig. 1; see [0055, 0030-0032]; semiconductor die).  
Regarding claim 2, Megahed teaches all of the features of claim 1. 
Megahed further teaches wherein the conductive pathway (Megahed 128 from {128, 130}; Fig. 5 in view Fig. 1; see [0049-0052, 0031-0034]) extends from a front side of the thermal layer (Megahed 120; see [0034]; where substrate 120 comprises of thermally conductive vias 126, 128,130; therefore, it is construed that substrate 120 is a thermal layer) to a backside of the thermal layer (Megahed 120; see [0034]; where substrate 120 comprises of thermally conductive vias 126, 128,130; therefore, it is construed that substrate 120 is a thermal layer).  
Regarding claim 5, Megahed teaches all of the features of claim 1. 
Megahed further teaches wherein the conductive pathway (Megahed 128 from {128, 130}; Fig. 5 in view Fig. 1; see [0049-0052, 0031-0034]) is an individual one of a plurality of conductive pathways (Megahed 128 from {128, 130}; Fig. 5 in view Fig. 1; see [0049-0052, 0031-0034])  formed in the thermal layer (Megahed 120; see [0034]; where substrate 120 comprises of thermally conductive vias 126, 128,130; therefore, it is construed that substrate 120 is a thermal layer).  
Regarding claim 6, Megahed teaches all of the features of claim 1. 
Megahed further teaches wherein wherein the attaching (Fig. 5 in view Fig. 1; see [0055, 0030-0032]) includes at least one of: 
forming solder interconnects (see [0053, 0055]) between the die (110; Fig. 5 in view Fig. 1; see [0055, 0030-0032]) and the thermal layer (120; see [0034,]; where substrate 120 comprises of thermally conductive vias 126, 128,130; therefore, it is construed that substrate 120 is a thermal layer); 
forming copper-to-copper interconnects between the die and the thermal layer;
forming anisotropic material interconnects between the die and the thermal layer; and 
bonding the die and the thermal layer by a direct bonding process or a hybrid bonding process.  
Regarding claim 8, Megahed teaches all of the features of claim 1. 
Megahed further teaches wherein the thermal layer (120; see [0034]; where substrate 120 comprises of thermally conductive vias 126, 128,130; therefore, it is construed that substrate 120 is a thermal layer) has a thickness between 30 microns and 300 microns (see [0033]; 200 microns).  
Regarding claim 9, Megahed teaches all of the features of claim 1. 
Megahed further teaches wherein the first material (see [0033]; ceramic or a two-layer organic laminate) and the second material (see [0055, 0030-0032]; semiconductor die) are a different material.  
Regarding claim 10, Megahed teaches all of the features of claim 1. 
Megahed further teaches wherein the second material (see [0055, 0030-0032]; semiconductor die) includes a semiconductor material or a metal.  
Regarding claim 13, Megahed teaches all of the features of claim 1. 
Megahed further teaches wherein the first semiconductor material (see section, 1, above; 112(b) rejection) and the second semiconductor material (see section, 1, above; 112(b) rejection) are a same material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3-4, 7, and 11-12 are rejected under 35 U.S.C.103 as being unpatentable over Megahed et al. (US 20020172025 A1; hereinafter Megahed), in view of the following statement. 
Regarding claim 3, Megahed teaches all of the features of claim 1. 
Megahed further teaches wherein the conductive pathway (128 from {128, 130}; Fig. 5 in view Fig. 1; see [0049-0052, 0031-0034]) extends from a front side of the thermal layer (120; see [0034]; where substrate 120 comprises of thermally conductive vias 126, 128,130; therefore, it is construed that substrate 120 is a thermal layer) (see below for “to a distance that is less than a thickness of”) the thermal layer(120; see [0034]; where substrate 120 comprises of thermally conductive vias 126, 128,130; therefore, it is construed that substrate 120 is a thermal layer).  
As noted above, Megahed does not expressly disclose “(wherein the conductive pathway extends from a front side of the thermal layer) to a distance that is less than a thickness of (the thermal layer)”
However, the Applicant has not presented persuasive evidence that the claimed “wherein the conductive pathway extends from a front side of the thermal layer to a distance that is less than a thickness of the thermal layer” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the conductive pathway extends from a front side of the thermal layer to a distance that is less than a thickness of the thermal layer). Also, the Applicant has not shown that “wherein the conductive pathway extends from a front side of the thermal layer to a distance that is less than a thickness of the thermal layer” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0129] of the instant disclosure discloses other possible options such as “Example 1 is a microelectronic assembly including: a die having a front side and a back side, the die including a first material and conductive contacts at the front side; and a thermal layer attached to the back side of the die, the thermal layer including a second material and a conductive pathway, wherein the conductive pathway extends from a front side of the thermal layer to a back side of the thermal layer”. Therefore, no rationale is given that the invention will not function without “wherein the conductive pathway extends from a front side of the thermal layer to a distance that is less than a thickness of the thermal layer”. Thus, the claimed “wherein the second material includes glass” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the conductive pathway extends from a front side of the thermal layer to a distance that is less than a thickness of the thermal layer” is significant. Thus, the claimed limitation of “wherein the conductive pathway extends from a front side of the thermal layer to a distance that is less than a thickness of the thermal layer” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the conductive pathway extends from a front side of the thermal layer to a distance that is less than a thickness of the thermal layer” is not patentable over Megahed.
Regarding claim 4, Megahed teaches all of the features of claim 3. 
Megahed further comprising: removing a portion of the thermal layer (120; see Fig. 5; [0052]) following the attaching (110; Fig. 5 in view Fig. 1; see [0055, 0030-0032]; semiconductor die) to expose the conductive pathway (128 from {128, 130}; Fig. 5 in view Fig. 1; see [0049-0052, 0031-0034]).  
Regarding claim 7, Megahed teaches all of the features of claim 1. 
Megahed further teaches wherein the conductive pathway (Megahed 128 from {128, 130}; Fig. 5 in view Fig. 1; see [0049-0052, 0031-0034]) is an individual one of a plurality of conductive pathways (Megahed 128 from {128, 130}; Fig. 5 in view Fig. 1; see [0049-0052, 0031-0034])  formed in the thermal layer (Megahed 120; see [0034]; where substrate 120 comprises of thermally conductive vias 126, 128,130; therefore, it is construed that substrate 120 is a thermal layer) and at least two conductive pathways (Megahed 128 from {128, 130}; Fig. 5 in view Fig. 1; see [0049-0052, 0031-0034]) (see below for “have a spacing between 2 microns and 600 microns)”.  
As noted above, Megahed does not expressly disclose “(wherein the conductive pathway is an individual one of a plurality of conductive pathways of the thermal layer and at least two conductive pathways) have a spacing between 2 microns and 600 microns”.
However, in another embodiment, Megahed teaches (Fig. 4; [0048]) FIG. 4 shows the bottom surface 424 of substrate 420. Lands 412, 428, 432, 440 and 444, respectively, abut vias 402, 425, 434, 438 and 426. Trace 414 connects via 402 and heat spreader 448. Trace 436 connects via 434 and heat spreader 448. Trace 430 connects land 428 and heat spreader 448. Trace 442 connects land 440 and heat spreader 448. Therefore, vias 402, 425, 434, and 438, respectively, are connected by traces 414, 430, 436, and 442 to heat spreader 448. In the exemplary embodiment shown in FIG. 4, "land pitch" 445 can be, for example, 500.0 microns and "land width" 446 can be, for example, 250.0 microns. It is noted that in FIG. 4, only vias 402, 425, 426, 434, and 438 and lands 412, 428, 432, 440, and 444 are specifically discussed herein to preserve brevity. In another embodiment, "ground traces," such as traces 414, 430, 436, and 442 in FIG. 4, are not used at all. As such, lands 412, 428, 432, and 440 in FIG. 4, would not be connected to a ground, such as heat spreader 448 in FIG. 4, but would be used as ordinary "signal" lands
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Megahed’s structure in Fig. 1 in view of Megahed’s structure in Fig. 4, and thereby, modified Megahed’s device will have wherein the conductive pathway (Megahed 128 from {128, 130}; Fig. 5 in view Fig. 1; see [0049-0052, 0031-0034]) is an individual one of a plurality of conductive pathways (Megahed 128 from {128, 130}; Fig. 5 in view Fig. 1; see [0049-0052, 0031-0034])  formed in the thermal layer (Megahed 120; see [0034]; where substrate 120 comprises of thermally conductive vias 126, 128,130; therefore, it is construed that substrate 120 is a thermal layer) and at least two conductive pathways (Megahed 128 from {128, 130}; Fig. 5 in view Fig. 1; see [0049-0052, 0031-0034]) have a spacing between 2 microns and 600 microns (in view of Megahed [0048])
 The ordinary artisan would have been motivated to modify Megahed in the manner set forth above, at least, because this inclusion provides adequate land pitch between vias in the device, which helps provide for an internal layout that promotes efficiency and functionality.
Regarding claim 11, Megahed teaches all of the features of claim 1. 
Megahed further teaches wherein the second material (110; Fig. 5 in view Fig. 1; see [0055, 0030-0032]; semiconductor die) (see below for “includes glass”).  
As noted above, Megahed does not expressly disclose “(wherein the second material) includes glass”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the second material includes glass” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the second material includes glass). Also, the Applicant has not shown that “wherein the second material includes glass” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0133] of the instant disclosure discloses other possible options such as “Example 5 may include the subject matter of Example 4 and may further specify that the second material includes a semiconductor material or a metal” and paragraph [0135] of the instant disclosure discloses other possible options such as “Example 7 may include the subject matter of Example 4 and may further specify that the second material includes ceramic”. Therefore, no rationale is given that the invention will not function without “wherein the second material includes glass”. Thus, the claimed “wherein the second material includes glass” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the second material includes glass” is significant.Thus, the claimed limitation of “wherein the second material includes glass” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the second material includes glass” is not patentable over Megahed.
Regarding claim 12, Megahed teaches all of the features of claim 1. 
Megahed further teaches wherein the second material (110; Fig. 5 in view Fig. 1; see [0055, 0030-0032]; semiconductor die) (see below for “includes ceramic”).  
As noted above, Megahed does not expressly disclose “(wherein the second material) includes ceramic”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the second material includes ceramic” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the second material includes ceramic). Also, the Applicant has not shown that “wherein the second material includes ceramic” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0133] of the instant disclosure discloses other possible options such as “Example 5 may include the subject matter of Example 4 and may further specify that the second material includes a semiconductor material or a metal” and paragraph [0134] of the instant disclosure discloses other possible options such as “Example 6 may include the subject matter of Example 4 and may further specify that the second material includes glass”. Therefore, no rationale is given that the invention will not function without “wherein the second material includes ceramic”. Thus, the claimed “wherein the second material includes ceramic” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the second material includes ceramic” is significant.Thus, the claimed limitation of “wherein the second material includes ceramic” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the second material includes ceramic” is not patentable over Megahed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898